Exhibit 99.1 Credit Suisse 2011 Engineering and Construction Conference June 2, 2011 1 Forward-Looking Statements and Non-GAAP Information Forward-Looking Statements and Non-GAAP Information This presentation contains “forward-looking statements” which are statements relating to future events, future financial performance, strategies, expectations, and competitive environment.All statements, other than statements of historical facts, contained in this presentation, including statements regarding our future financial position, future revenue, prospects, plans and objectives of management, are forward-looking statements.Words such as “believe,” “expect,” “anticipate,” “estimate,” “intend,” “forecast,” “may,” “should,” “could,” “project” and similar expressions, as well as statements in future tense, identify forward-looking statements. You should not read forward-looking statements as a guarantee of future performance or results.They will not necessarily be accurate indications of whether or at what time such performance or results will be achieved. Forward-looking statements are based on information available at the time those statements are made and/or management’s good faith belief at that time with respect to future events.Such statements are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements.Important factors that could cause such differences include, but are not limited to factors described under Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended July 31, 2010, and other risks outlined in the Company’s periodic filings with the Securities and Exchange Commission (“SEC”). The forward- looking statements in this presentation are expressly qualified in their entirety by this cautionary statement. Except as required by law, the Company may not update forward-looking statements even though its situation may change in the future. This presentation includes certain “Non-GAAP” financial measures as defined by SEC rules. As required by the SEC we have provided a reconciliation of those measures to the most directly comparable GAAP measures on the Regulation G slide included at the end of this presentation. 2 Dycom Industries Introduction nLeading provider of specialty contracting services principally to telephone and cable companies nTelecommunications industry dynamics driving growth potential nMajor participant in a large, but fragmented industry, which offers acquisition opportunities nSignificant portion of revenues from multi-year Master Service Agreements nExperienced management team operating through a decentralized, customer-focused organizational structure nStrong cash flows and liquidity 3 Customer Revenue Mix Contract Revenue $252.4 million* Quarter Ended April 30, 2011 * Includes revenues from businesses acquired in Q2-11 since acquisition dates. 4 Providing End-To-End Services Engineering Underground Facility Locating Outside Plant & Equipment Installation Wireless Services 5 Dycom Industries At a Glance Dycom is a leading telecommunications infrastructure provider in the United States nHeadquartered in Palm Beach Gardens, Florida nQ3-2011 revenues of $252.4 million grew organically 2.7% after adjusting for revenues from acquired companies nStrong financial profile }Cash and equivalents $89.0 million at April 30, 2011 }7.125% Senior Subordinated Notes due 2021 issued in Q2-11 }Shareholders’ equity $346.4 million at April 30, 2011 }Repurchased over $55 million in common shares in the first nine months of fiscal 2011 }Approximately $274 million in share repurchases since fiscal 2006 nNationwide footprint }Operates in 48 states and to a limited extent in Canada }31 operating subsidiaries and hundreds of field offices nOver 8,100 employees nListed on the NYSE under the ticker: DY See “Regulation G disclosure” slides for a reconciliation of Non-GAAP financial measures to GAAP financial measures. 6 Strong subsidiaries, broad national footprint Subsidiaries Dycom’s Nationwide Presence Dycom Operating Overview 7 Industry Developments… nTelephone / cable industry convergence - a reality }Competition for customers drives growth nNetwork bandwidth expansion - an imperative }Telephone companies expanding network capacity }Cable responding to match capabilities and facilitate new products such as VOIP, HDTV, and wideband }Wireless service providers upgrading to 4G to accommodate new services and increased data usage nProduct bundles - key to telephone / cable success }Decrease customer churn }Provide revenue growth opportunities to offset market share erosion 8 …And Industry Opportunities nContinued capital spending }Telephone company deployments of Fiber (FTTx) }Cable company bandwidth expansion }Customer premise equipment deployments }4G upgrades and fiber to the cell site wireless backhaul }Rural broadband deployment nRenewed focus on network reliability and availability as subscribers demand better service levels nContinued outsourcing as time to market and installation quality are crucial for new product launches 9 Telecom Capital Spending Lowell McAdam - Verizon Communications, Inc. President, COOMay 2011 nContinued capital spending in wireline reflects burgeoning demand for voice, data and video transmission nWireless capital spending accelerating as 4G networks proliferate and new competitors emerge nSignificant portion of RBOCs’ capital budgets are expected to be from fiber deployments, including fiber to the cell site initiatives nCarriers are shifting capital spending to address growth needs and increased competition from cable companies Capital Expenditure Commentary “….I think our our goal right now is to go out and streamline further the wireline assets, and by that, I mean the core performance, as well as FiOS. As I've gone into this new job over the last six months, and I travel around the wireline side of the business, I see what I call lots of pots of gold here where we can become more efficient, so we're very focused on that. And I think there's also an opportunity to streamline FiOS. There are too many network elements between the central office and the customer. We're using technology to streamline those.
